DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. 12/727,589, filed on March 19, 2010, now Pat. 9,913,953 issued on March 13, 2018.

Amendment
This office action is responsive to the amendment filed on December 3, 2021.  As directed by the amendment: claims 2, 12, 22, and 23 have been amended and claim 13 has been cancelled.  Thus, claims 2-6, 8-12, 14-17, and 19-23 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 9, lines 1-2 recite the limitation “wherein said housing is disposed within a mask,” which renders the claim unclear.  It is unclear how the housing can be disposed within a mask while simultaneously allowing the external aperture to be occluded or unoccluded by the user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 8, 10-12, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,502,481 to Christian (herein Christian) in view of US Pat. 5,301,667 to McGrail et al (herein McGrail).	
Regarding claim 2, Christian discloses a pressure regulating device for use with a breathing assistance apparatus configured to convey gases to an infant or a neonate (adaptor 4 along with tubes 3 and 10 form a pressure regulating device, Fig. 3A, the device delivering breathing gas to an infant, Col. 4 lines 57-65, Col. 5 lines 3-4), the pressure regulating device comprising: a housing (adaptor 4 forms a housing, Fig. 1) comprising: a gases inlet adapted, in 

    PNG
    media_image1.png
    459
    771
    media_image1.png
    Greyscale

Annotated Fig. 3A of Christian 

    PNG
    media_image2.png
    526
    563
    media_image2.png
    Greyscale

Enlarged Partial Annotated View of Fig. 3A of Christian
The exhalation valve of Christian differs from the present invention in that Christian uses valve stem handle (h) to control the flow rate of gases through the port opening (13a) (see Col. 6 line 61 - Col. 7 line 21 and Fig. 5 of Christian).  Christian fails to disclose the exhaust valve utilizing a screw-on cap for controlling the flow rate of gases through the jet outlet.  However, McGrail teaches pressure limiting valve for ventilation (Fig. 1) with a cap (60, Fig. 3), a spring (50, Fig. 3), and threads (41-43, Fig. 3) on valve seat (40, Fig. 3).  The further that cap (60) is screwed further onto the valve seat (40) increases the PEEP pressure (Col. 5 lines 45-65), the screw thread extending the length of the valve seat including at an end thereof.  A vent port (70) in the top surface of cap (60) is configured to be occluded and unoccluded by a user’s fingers or thumb (Col. 8 lines 34-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to substitute the exhaust valve of Christian with the exhaust valve arrangement as taught by McGrail so as to be able exert better control over the exhaust pressure.
The orifice branch of modified Christian includes a fitting attached to an exhaust tube (10, Fig. 3A and annotated figure), which may prevent the user from placing one hand on the first flange surface and occlude/unoccluded the external aperture with one finger of the same hand.  However, McGrail teaches pressure limiting valve for ventilation (Fig. 1) including an orifice branch (indicated by valve seat 40, Fig. 3) being directly attached to the housing (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to eliminate the exhaust tube of Christian with the thumb valve being directly attached to the housing as taught by McGrail in order to simplify the device allow the device to be utilized in a single hand of the medical practitioner, freeing the practitioner’s other hand for use in other medical interventions on the patient.
Modified Christian further discloses wherein the flange (Christian annotated figure) and the external aperture (Christian port opening 13a, Fig. 3A) are configured so that in in use the user can place one hand on the first surface of the flange (Christian annotated figure), and occlude and un-occlude said external aperture with one finger of the same hand (Christian Fig. 4 and Col. 6 lines 50-60 support one handed use of the device).
Regarding claim 3, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Christian further discloses wherein said gases inlet is located substantially on an opposite side of said housing from said orifice branch (the adaptor 4 can have a bisecting axis, when viewed along the longitudinal axis of the shaft, bisecting the adaptor into a first and second side, 

    PNG
    media_image3.png
    557
    432
    media_image3.png
    Greyscale

Annotated Enlarged Partial view of Fig. 1 of Christian
Regarding claim 4, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Christian further discloses wherein said orifice branch extends at an angle with respect to said gases outlet (Christian tube 10, as shortened by McGrail to extend immediately outward from the housing, Christian tube 10 extends from adaptor 4 at approximately a 90° angle from the gases outlet, Christian Fig. 3A and annotated figure above).
Regarding claim 5
Christian further discloses wherein said gases inlet extends at an angle with respect to said gases outlet (tube 3 from gas source 1 extends at approximately a 90° angle to gas outlet at patient connector 5, Fig. 3A and annotated figure above).
Regarding claim 8, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Christian further discloses wherein said flange is configured to contact a mask in use (flange is adjacent the patient interconnect 5, which may be a breathing mask, when they are connected, Col. 4 lines 61-63, Fig. 3A and annotated figure).
Regarding claim 10, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Christian further discloses wherein said housing is configured to be used with a mask (flange of adaptor 4 is adjacent the patient interconnect 5, which may be a breathing mas, when they are connected, Col. 4 lines 61-63, Fig. 3A and annotated figure).
Regarding claim 11, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Christian further discloses wherein said housing is generally cylindrical (adaptor 4 is generally cylindrical, Fig. 3A).
Regarding claim 23, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  
Christian further discloses wherein the housing further comprises a shaft extending between the gas outlet and the gases inlet (adaptor 4 is generally cylindrical with a shaft extending from top to bottom as viewed in Fig. 1, see also annotated figure above, the adaptor extending between the gases inlet at tube 3 from gas source 1 to the connection with patient .

Claims 12, 14-17, and 19-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Christian in view of McGrail and US Pat. 6,209,539 to Loescher et al (herein Loescher), collectively.
Regarding claim 12, Christian discloses a manifold for a pressure regulating device for use with a breathing assistance apparatus configured to convey gases to an infant or a neonate (adaptor 4 along with tubes 3 and 10 form a pressure manifold, Fig. 3A, the manifold delivering breathing gas to an infant, Col. 4 lines 57-65, Col. 5 lines 3-4), the manifold comprising: a shaft having a longitudinal axis extending through a gases outlet (adaptor 4 is generally cylindrical with a shaft extending from top to bottom as viewed in Fig. 1, see also annotated figure below), a gases inlet adapted, in use, to be in fluid communication or integrated with the breathing assistance apparatus (breathing gas from source 1 is carried through tube 3 to adaptor 4, Fig. 3A), said gases inlet disposed on a first side of the longitudinal axis of the shaft (tube 3 connects with adaptor 4 on a first side, Fig. 3A), the gases outlet adapted to in use be in fluid communication with the infant or the neonate (adaptor 4 has an outlet in fluid communication with patient connector 5, Fig. 3A), said gases outlet is located at an end of the shaft (adaptor 4 connects to patient connector 5 at a lower end, Fig. 3A), a gas passageway defined between said 
an orifice branch (tube 10 leading to valve fitting end 11 with valve 13 and valve opening 13a forms an orifice branch, Fig. 3A and annotated figure), said orifice branch disposed on a second side of the longitudinal axis of the shaft substantially opposite of the gases inlet (the adaptor 4 can have a bisecting axis, when viewed along the longitudinal axis of the shaft, bisecting the adaptor into a first and second side, the bisecting axis chosen such as to extend between the tubes 3 and 10, thereby making each tube 3, 10 to be attached to opposite halves of the adaptor 4, see annotated figure below), a cap configured to be placed onto said orifice branch (end fitting G is placed over port 13a, Fig. 5), an external aperture that is separate and distinct from said gases inlet and said gases outlet (end fitting G includes an opening to atmosphere, Fig. 5), the cap having a first end secured to the orifice branch (left side of end fitting G is configured to fit over the open end of valve opening 13a, as viewed in Fig. 5) and a second end opposite the first end (right side of end fitting G, in which the opening is formed, as viewed in Fig. 5), the external aperture extending through the second end (end fitting G has the opening extending through the right side thereof, Fig. 5), said external aperture providing a vent to atmosphere (valve opening 13a vents to atmosphere through end fitting G, Col 5 lines 14-17, Fig. 5); and a jet outlet positioned in said orifice branch (inner opening of valve opening 13a, Fig. 5), said external aperture being fluidly connected to said gas passageway through said jet outlet (valve opening 13a is fluidically connected with tube 10, Figs. 3A and 5); and said external aperture is configured to be occluded and un-occluded by a user to vary a pressure at said gases outlet between a peak inspiratory pressure (PIP) with said external aperture occluded and said peak end expiratory pressure -2-Application No.: 15/881472Filing Date:January 26, 2018(PEEP) with said external aperture un-occluded such that a portion of said 
However, McGrail teaches a continuous flow respiratory resuscitation unit (Fig. 1) including said orifice branch (valve 10 including valve body 30, Fig. 3) comprising a screw thread (spiral grooves 41-43, Figs. 3 and 6), the screw-on cap configured to be screwed on said screw thread of said orifice branch (cap 60, Figs. 3 and 6), wherein a flow rate of gases through said jet outlet is controlled by the proximity of said screw-on cap to said jet outlet (stiffness of spring 50, disposed within valve body 30, holds disc 45 in engagement with inlet opening 38, the stiffness of the spring being controlled by proximity of the cap 60 on spiral grooves 41-43, Col. 5 lines 45-65, Fig. 3), wherein the proximity of said screw-on cap to said jet outlet establishes a peak end expiratory pressure at said gases outlet (screwing the cap 60 further onto grooves 41-43 increases the PEEP pressure, Col. 5 lines 45-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to substitute the exhaust valve of Christian with the exhaust valve arrangement as taught by McGrail so as to be able exert better control over the exhaust pressure.
Christian, as modified above, does not disclose said gases inlet disposed at an angle, said orifice branch disposed at an angle, such that a first gas flow from said orifice branch to the shaft and a second gas flow from the gas inlet to the shaft flow in non-parallel directions.
However, Loescher teaches an asymmetric patient adapter (10, Fig. 1) including said gases inlet disposed at an angle (inspiratory pipe 14 extends at a shallow angle from a longitudinal axis defining the length of the adapter 10, Fig. 1 and annotated figure below), said orifice branch disposed at an angle (expiratory pipe 12 extends at a shallow angle from a longitudinal axis defining the length of the adapter 10, Fig. 1 and annotated figure below) such that a first gas flow from said orifice branch to the shaft and a second gas flow from the gas inlet to the shaft flow in non-parallel directions (see annotated figure).

    PNG
    media_image4.png
    483
    567
    media_image4.png
    Greyscale

Partial Annotated Fig. 1 of Loescher
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of modified Christian to 
Regarding claim 14, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses wherein said manifold is configured to be used with a mask (adaptor 4 is adapted to connect patient connector 5, which may be a mask, Fig. 3A).
Regarding claim 15, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses wherein said gases inlet extends at an angle with respect to said gases outlet (tube 3 from gas source 1 extends at approximately a 90° angle to gas outlet at patient connector 5, Fig. 3A and annotated figure above).
Regarding claim 16, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses wherein said orifice branch extends at an angle with respect to said gases outlet (tube 10 connected to valve end fitting 11 extends at approximately a 90° angle to gas outlet at patient connector 5, Fig. 3A and annotated figure above).
Regarding claim 17, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Modified Christian further discloses wherein said orifice branch extends at an angle with respect to said gases inlet (Loescher expiratory tube 12 extends at a shallow angle relative to the longitudinal axis of the adapter 10, and at a non-parallel or perpendicular angle to the inspiratory tube 14, annotated figure above).
Regarding claim 19, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses a flange at said gases outlet (adaptor 4 includes a flange at connection to patient connector 5, annotated figure).
Regarding claim 20, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.
Christian discloses wherein said flange is configured to contact a mask in use (patient connector 5 may be a mask, Col. 4 lines 61-65, the flange of adaptor 4 contacts the patient connector 5, annotated figure).
Regarding claim 21, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses wherein said manifold is generally cylindrical (adaptor 4 has a generally cylindrical body, Fig. 3A).
Regarding claim 22, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Modified Christian further discloses wherein each of said gases inlet and said orifice branch extends at an oblique angle with respect to a longitudinal axis of said shaft (Loescher inspiratory and expiratory tubes 12, 14 extend at oblique angles from the axis, Loescher Fig. 1 and annotated figure above).

Claim 6  rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Christian and McGrail, as applied to claim 2 above, and in further view of Loescher.
Regarding claim 6, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Christian, as modified above, does not disclose wherein said orifice branch extends at an angle with respect to said gases inlet.
However, Loescher teaches an asymmetric patient adapter (10, Fig. 1) including wherein said orifice branch extends at an angle with respect to said gases inlet (expiratory tube 12 extends at a shallow angle relative to the longitudinal axis of the adapter 10, and at a non-parallel or perpendicular angle to the inspiratory tube 14, annotated figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of modified Christian to have the gases inlet and orifice branch extending vertically in a general Y-shape as taught by Loescher in order to reduce the amount of tubing lying on the patient’s body in use and to minimize the risk of tubing becoming entangled.

Claim 9 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Christian and McGrail, as applied to claim 2 above, and in further view of US 2003/0062041 to Keith et al (herein Keith).
Regarding claim 9, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Christian further discloses connecting the adaptor 4 and patient interconnect 5 (Col. 4 lines 61-63), but does not explicitly disclose wherein said manifold is disposed within a mask.
However, Keith teaches a respiratory drug delivery system including wherein said housing is disposed within a mask (valve 200 includes valve housing 220 with tabs 22 which are configured to engage with and attach the valve 200 to the mask 100, Para. [0023], Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have modified the housing of modified Christian to be disposed within the mask as taught by Keith in order to provide secure, airtight connection between the housing and the mask.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6, 9-12, 14-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                      /TIMOTHY A STANIS/Primary Examiner, Art Unit 3785